                                                                                                   9/24/19
                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF VIRGINIA                                ,%PUTPO
                                       Roanoke Division

DAN HAENDEL,                                      )
     Plaintiff,                                   )       Civil Action No. 7:18-cv-00289
                                                  )
v.                                                )       MEMORANDUM OPINION
                                                  )
VIRGINIA DEPARTMENT OF                            )       By:     Joel C. Hoppe
CORRECTIONS et al.,                               )               United States Magistrate Judge
     Defendants.                                  )

          Plaintiff Dan Haendel is a kosher-observant Jew who was incarcerated at Coffeewood

Correctional Center (“CWCC”) until September 13, 2018. Am. Compl. 2, ECF No. 31-1. In June

2018, Haendel filed this suit under 42 U.S.C. § 1983, alleging that the Virginia Department of

Corrections (“VDOC”) and fifteen individual prison officials violated his rights under the First

and Fourteenth Amendments to the United States Constitution. See id. at 10–19.1 The remaining

individual Defendants2 filed a motion to partially dismiss the Amended Complaint under Rule

12(b)(6) of the Federal Rules of Procedure, ECF No. 41, which has been fully briefed and

argued, ECF Nos. 42, 45, 54. The motion will be granted in part and denied in part.

                                          I. Standard of Review

          A Rule 12(b)(6) motion to dismiss challenges whether a complaint sets out a “short and

plain statement of the claim showing that the pleader is entitled to relief.” Ashcroft v. Iqbal, 556

U.S. 662, 677–78 (2009) (quoting Fed. R. Civ. P. 8(a)(2)). To survive under Rule 12(b)(6), the

“complaint must contain sufficient factual matter, accepted as true, to state a claim to relief that

is plausible on its face.” Id. at 678 (quotation marks omitted). A claim is facially plausible “when



1
    The case is now before me by the parties’ consent under 28 U.S.C. § 636(c). ECF Nos. 47, 48.
2
  The VDOC and two other individuals were dismissed without prejudice in June 2019. See ECF No. 45
(citing Fed. R. Civ. P. 4(m)).

                                                      1
the plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. “Determining whether a complaint states a

plausible claim for relief [is] . . . a context-specific task that requires the reviewing court to draw

on its judicial experience and common sense” understanding of the plaintiff’s cause of action. Id.

at 679; see Iodice v. United States, 289 F.3d 270, 281 (4th Cir. 2002) (“Dismissal of a complaint

for failure to state facts supporting each of the elements of a claim is, of course, proper.”).

“When there are well-pleaded factual allegations, a court should assume their veracity and then

determine whether they plausibly give rise to an entitlement to relief.” Iqbal, 556 U.S. at 679; see

Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322–23 (2007) (a court reviewing a

Rule 12(b)(6) motion must consider the complaint in its entirety, accept all well-pleaded facts as

true, and draw reasonable inferences from those facts in the plaintiff’s favor). This “plausibility

standard is not akin to a ‘probability requirement,’” but it does demand “more than a sheer

possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at 678.

                                             II. Background3

        Haendel is an attorney4 who was serving a five-year prison sentence when he filed this

action. He spent three years at CWCC, during which time he allegedly was “subjected to many

violations of his Jewish dietary laws and holiday observations” and “several retaliatory and

discriminatory acts . . . for his Jewish identity” and for filing a prior § 1983 action against some



3
  This section summarizes the Amended Complaint’s relevant factual allegations. “While the Court does
not repeatedly state ‘Plaintiff[] allege[s] that Defendant X did Y,’ this summary should not be taken as the
Court’s endorsement of one version of the facts” relevant to Haendel’s claims for relief. Sines v. Kessler,
324 F. Supp. 3d 765, 774 (W.D. Va. 2018). The Amended Complaint’s well-pleaded facts are presented
“as true” in this section because Rule 12(b)(6)’s standard requires the Court to assume that they are true,
even if “actual proof of those facts is improbable” or the plaintiff’s chance of “recovery [seems] very
remove and unlikely.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556 (2007) (quotation marks omitted).
4
  Like the prior presiding judge, “I decline to extend the liberal construction standing to an attorney” who
is representing himself. Mem. Op. 1 n.1 (Sept. 13, 2018) (Kiser, J.), ECF No. 20.

                                                     2
of the same defendants, all in violation of the First Amendment. More specifically, Haendel

asserts that Defendants Ivan Gilmore, Douglas Gourdine, Food Services Manager Martin, and

Investigator Butler each played a role in “[e]liminating” Jewish New Year and Shavuot services

in 2017–2018, failing to offer kosher meals in CWCC’s dining hall during Passover 2018, and/or

confiscating kosher food that a local synagogue had donated to Haendel for Passover. See Am.

Compl. 2–3, 7–9, 10–12, 18–19. Haendel also asserts that Defendants Sargent Sacra and Officer

Walters charged him with “non-existent” disciplinary infractions because he is Jewish and,

separately, to punish him for filing prison grievances and the earlier lawsuit. See id. at 6, 12, 14,

19–20. Haendel was found guilty of those charges after a hearing. See id. at 3 (citing Compl. Ex.

1, ECF No. 1-1, at 1–22). In February 2018, a CWCC counselor5 relied on these convictions,

which were upheld on appeal, when calculating Haendel’s Annual Review “raw score” and

“revoke[d] . . . nine days of good time” credit. Id. (citing Compl. Ex. 1, at 40–57). Defendant

Chief of Housing Walker overruled another official’s “recommendation to restore” the credits,

id. at 11, because Walker knew the Jewish New Year fell on two of the nine days, id. at 17–18,

and he wanted Haendel to spend another holiday in prison, id. at 20. Haendel seeks damages and

retrospective injunctive relief. Id. at 20–21.

          Haendel also challenges the allegedly miscalculated Annual Review score, plus certain

aspects of VDOC’s inmate grievance procedure, on Fourteenth Amendment due process

grounds. See generally id. at 1–5, 7, 9–11, 13–14, 17–18, 20. The counselor’s initial scoring

error—followed by different Defendants either denying or mishandling Haendel’s written

requests to fix it—meant Haendel was released from VDOC custody nine days later than he had

expected. See id. Haendel seeks damages, retrospective injunctive relief, and an order striking


5
    The person is no longer a defendant to the action. See ECF No. 45.

                                                      3
down VDOC’s current “5-day appeal timeframe for regular grievances” and “requir[ing] VDOC

to provide at least a 15-day timeframe” for all inmates to submit their grievance appeals to the

Regional Ombudsman. Id. at 20.

       Defendants’ motion to dismiss primarily challenges Haendel’s due-process claims.

Defendants Harold Clarke and David Robinson note that they are referenced in the Amended

Complaint’s caption and list of named defendants, but that Haendel does not allege facts

suggesting they were personally involved in any of the underlying misconduct. Defs.’ Br. in

Supp. 2, 4. Defendants Assistant Warden Hicks and Operations Manager Soutter, both of whom

allegedly “responded unfavorably to [Haendel’s] grievances and/or disciplinary appeals,” chiefly

assert that “they are entitled to quasi-judicial immunity” against damages claims arising out of

such conduct. Id. at 2. The other Defendants argue that the Amended Complaint “fails to state a

plausible due process claim against” any of them in their individual capacities because Haendel

“alleged—at most—a misapplication of VDOC policy” governing the “appropriate mathematical

calculation of [his] Annual Review score.” Id. at 2–3, 6–7. Finally, Defendants ask the Court to

dismiss all official-capacity claims as moot. Id. at 7.

                                            III. Analysis

        A § 1983 claim has two basic elements: “[A] plaintiff must allege the violation of a right

secured by the Constitution and laws of the United States, and must show that the alleged

deprivation was committed by a person acting under color of state law.” West v. Atkins, 487 U.S.

42, 48 (1988). The facts needed to state a plausible right to relief under § 1983 will depend on

the specific constitutional provision at issue, Iqbal, 556 U.S. at 677; Daniels v. Williams, 474

U.S. 327, 330 (1986); Loftus v. Bobzien, 848 F.3d 278, 285 (4th Cir. 2017), the capacity in which

the plaintiff sued the named defendant, Kentucky v. Graham, 473 U.S. 159, 165–68 (1985); and,



                                                  4
relatedly, the nature of relief sought against that defendant, Biggs v. Meadows, 66 F.3d 56, 60–61

(4th Cir. 1995). See, e.g., Brown v. Montoya, 662 F.3d 1152, 1161 n.5 (10th Cir. 2011) (“Section

1983 plaintiffs may sue individual-capacity defendants only for money damages and official-

capacity defendants only for injunctive relief.”); Lewis v. Bd. of Educ. of Talbot Cty., 262 F.

Supp. 2d 608, 612 (D. Md. 2003) (explaining that “individuals sued in their official capacity as

state agents cannot be held liable for damages or retrospective injunctive relief,” but “may be

sued for prospective injunctive relief” (citing Edelman v. Jordan, 415 U.S. 651 (1974)). With

that framework in mind, we turn to Defendants’ arguments why parts of Haendel’s Amended

Complaint fail to state a § 1983 claim for which relief can be granted against them.

A.     Individual Capacity Claims

       Some of Haendel’s claims “seek to impose personal liability upon,” and recover money

from, Defendants for actions they took under color of state law, Graham, 473 U.S. at 165. See

Am. Compl. 20–21. Because “there is no respondeat superior liability in § 1983 actions,” Love-

Lane v. Martin, 355 F.3d 766, 782 (4th Cir. 2004), Haendel must allege facts showing that “each

[g]overnment-official defendant, through the official’s own individual actions, has violated the

Constitution.” Iqbal, 556 U.S. at 676.

       1.      Personal Involvement

       “[S]upervisory officials may be held [personally] liable in certain circumstances for the

constitutional injuries inflicted by their subordinates.” Shaw v. Stroud, 13 F.3d 791, 798 (4th Cir.

1994). This “liability is not premised upon respondeat superior[,] but upon a recognition that

supervisory indifference or tacit authorization of subordinates’ misconduct may be a causative

factor in the constitutional injuries they inflict on those committed to their care.” Id. (quotation

marks omitted). “[S]upervisory liability can extend to the highest levels of state government” so



                                                  5
long as the plaintiff can “pinpoint[] the persons in the decisionmaking chain whose deliberate

indifference permitted the constitutional abuses to continue unchecked.” Id. (quotation marks

omitted). On a Rule 12(b)(6) motion, the plaintiff must allege facts plausibly showing:

       (1) that the supervisor had actual or constructive knowledge that his subordinate
       was engaged in conduct that posed “a pervasive and unreasonable risk” of
       constitutional injury to citizens like the plaintiff; (2) that the supervisor’s response
       to that knowledge was so inadequate as to show “deliberate indifference” to or tacit
       authorization of the alleged offensive practices[]”; and (3) that there was an
       “affirmative link” between the supervisor’s inaction and the particular
       constitutional injury suffered by the plaintiff.

Turner v. Thomas, 313 F. Supp. 3d 704, 714–15 (W.D. Va. 2018) (quoting Shaw, 13 F.3d at

799), aff’d 930 F.3d 640 (4th Cir. 2019).

       Haendel alleges that Clarke, VDOC’s Director, “is responsible for the standards and

services of VDOC as contained in the Department’s Operating Procedures,” Am. Compl. 10,

including the inmate grievance policy, Pl.’s Br. in Opp’n 1, ECF No. 45. Robinson is VDOC’s

“Chief of Corrections Operations and is responsible for promulgating and implementing

corrections polices and services in VDOC.” Am. Compl. 10. He also “signed the memorandum

dealing with Passover in VDOC for the years [Haendel] was incarcerated.” Pl.’s Br. in Opp’n 1.

These conclusory allegations are not enough to state a § 1983 claim against either VDOC official

in his individual capacity. Iqbal, 556 U.S. at 680 (plaintiff’s allegation that a high-ranking

federal official “was the ‘principal architect’” of the challenged policy was “conclusory and not

entitled to be assumed true”); see Mitchell v. Rappahannock Reg’l Jail Auth., 703 F. Supp. 2d

549, 557–59 (E.D. Va. 2010). Accordingly, Defendants’ motion will be granted in part, and

Haendel’s claims for damages against Defendants Clarke and Robinson, Am. Compl. 20, will be

dismissed.

       2.      Quasi-judicial Immunity



                                                  6
       Hicks and Soutter assert that they are entitled to quasi-judicial immunity, Defs.’ Br. in

Supp. 5, which shields government officials “performing tasks so integral or intertwined with the

judicial process that these persons are considered an arm of [a] judicial officer,” who is

absolutely immune from suits for damages. Bush v. Rauch, 38 F.3d 842, 847 (6th Cir. 1994); see

Cleavinger v. Saxner, 474 U.S. 193, 201–06 (1985); Ostrzenski v. Seigel, 177 F.3d 245, 249–50

(4th Cir. 1999); Singletary v. Dep’t of Health & Hum Servs., 848 F. Supp. 2d 588, 592 (E.D.N.C.

2012). Rather than develop this argument, however, Hicks and Soutter assert that (1) Haendel

cannot hold them vicariously liable for their (unidentified) subordinates’ misconduct, and (2)

they are entitled to qualified immunity because Haendel’s well-pled allegations do not show that

they personally “engaged in any conduct” that violated his constitutional rights. Defs.’ Br. in

Supp. 5–6; see Cleavinger 474 U.S. at 205–07 (members of prison disciplinary board were

entitled to qualified immunity, but not to absolute quasi-judicial immunity). The first point is

inapposite. Haendel does not allege that Hicks and Soutter should be held personally liable under

§ 1983 solely because their subordinates’ conduct violated the Constitution. See Shaw, 13 F.3d at

798–99. He alleges that Hicks and Soutter personally mishandled his grievances and appeals

about his incorrect Annual Review score, which he believes violated his due-process rights. See

Am. Compl. 3–5, 10–11; Pl.’s Br. in Opp’n 1–2.

       That said, a prison official’s failure to process, investigate, or satisfactorily respond to a

plaintiff’s grievances typically does not establish the kind of “personal involvement” needed to

hold that official individually liable under § 1983. See Burnside v. Moser, 138 F. App’x 414, 416

(3d Cir. 2005); Delk v. Moran, No. 7:16cv554, 2018 WL 1513296, at *5–6 (W.D. Va. 2018).

Haendel’s assertions that Hicks and Soutter denied his grievance and “lost” his appeal

paperwork, Am. Compl. 3–4, without more, also fail to state a claim under § 1983 because



                                                  7
“inmates have no constitutional entitlement or due process interest in access to a grievance

procedure,” Booker v. S. Car. Dep’t of Corrs., 855 F.3d 533, 541 (4th Cir. 2017) (citing Adams

v. Rice, 40 F.3d 72 (4th Cir. 1994)). See Daye v. Rubenstein, 417 F. App’x 317, 319 (4th Cir.

2011) (citing Adams, 40 F.3d at 75). Accordingly, Defendants’ motion will be granted in part

and Defendants Hicks and Soutter will be dismissed from the action. Owens-Ali v. Pennell, 672

F. Supp. 2d 647, 654–55 (D. Del. 2009).

       3.      Due Process Clause

       To proceed on his due-process claim, Haendel must “show (1) a cognizable liberty or

property interest; (2) the deprivation of that interest by some form of state action; and (3) that the

procedures employed were constitutionally inadequate.” Iota Xi Chapter of Sigma Chi Fraternity

v. Patterson, 566 F.3d 138, 146 (4th Cir. 2009) (quotation marks omitted). Defendants are

correct that an official’s violation or misapplication of an internal prison policy, without more,

does not offend any constitutionally protected interest. Defs.’ Br. in Supp. 6; see Jackson v.

Sampson, 536 F. App’x 356, 357 (4th Cir. 2013). But, Haendel also alleges that specific

Defendants’ intentional breaches of VDOC’s policy governing the calculation of good-time

credits resulted in him “serving nine additional days” in prison, Am. Compl. 1, which implicates

a protected liberty interest, Wolff v. McDonnell, 418 U.S. 539, 554 (1974). The Amended

Complaint alleged facts showing that a particular “[g]overnment-official defendant, through the

official’s own individual actions,” Iqbal, 556 U.S. at 676, deprived Haendel of this interest

without constitutionally adequate process. Wolff, 418 U.S. at 554–55; see Covey v. Assessor of

Ohio Cty., 777 F.3d 186, 197–98 (4th Cir. 2015); Wilson v. Johnson, 535 F.3d 262, 267–68 (4th

Cir. 2008). Defendants did not challenge that aspect of Haendel’s due process claims. See Defs.’

Br. in Supp. 6. Accordingly, the Court will deny Defendants’ motion to dismiss those claims.



                                                  8
B.     Official Capacity Claims

       An official-capacity claim under § 1983 is “another way of pleading an action” against

the government entity that employs the official whose alleged misconduct violated the plaintiff’s

constitutional rights. Graham, 473 U.S. at 166. “As long as the government entity receives notice

and an opportunity to respond, an official-capacity suit is, in all respects other than name, to be

treated as a suit against the entity.” Id. To hold the entity liable under § 1983, however, the

plaintiff must plausibly allege that the “entity itself [was] a moving force behind the deprivation”

insofar as its “policy or custom . . . played a part in the violation of federal law.” Id. (quotation

marks omitted). Additionally, officials sued in their “capacity as state agents cannot be held

liable for damages or retrospective injunctive relief. They may . . . be sued for prospective

injunctive relief to end violations of federal law and remedy the situation for the future.” Lewis,

262 F. Supp. 2d at 612 (citing Edelman, 415 U.S. at 667–69).

       Haendel’s requests for a court order “invalidat[ing]” two prison disciplinary convictions

and the miscalculated score that kept him in custody for nine extra days, Am. Compl. 20, are

barred because the Amended Complaint does not both “allege[] an ongoing violation of federal

law and seek[] relief properly characterized as prospective,” Va. Office for Protection &

Advocacy v. Stewart, 563 U.S. 247, 257 (2011) (emphasis added). Instead, Haendel’s “requested

relief is designed to undo a past harm that cannot [now] be remedied by federal court action.”

Staats v. Cobb, No. CIV-11-417, 2013 WL 1450504, at *2 (W.D. Okla. Apr. 9, 2013) (citing

Opala v. Watt, 454 F.3d 1154, 1160 (10th Cir. 2006)). Because Haendel is “no longer

incarcerated,” id. at *3, “[t]here is no prospective remedy” that can speed up his release from

prison, Opala, 454 F.3d at 1160. See, e.g., Staats, 2013 WL 1450504, at *2 (dismissing former

prisoner’s § 1983 claim for declaratory relief against officials whose “alleged improper



                                                   9
calculation of his release date resulted in his unlawful incarceration for approximately ten

months”). Accordingly, that claim will be dismissed.

       Haendel’s request that the Court “invalidate VDOC’s 5-day appeal time frame” within

which all inmates must submit their regular grievance appeals to the Regional Ombudsman, Am.

Compl. 20, on the other hand, “alleges an ongoing violation” of the Fourteenth Amendment “and

seeks relief properly characterized as prospective,” Stewart, 563 U.S. at 255. An injunction

requiring VDOC to expand the current limitations period “would prospectively abate the alleged

violation,” Stewart, 563 U.S. at 255–56, of Virginia inmates’ due-process rights, see Am. Compl.

7, 20. The problem, however, is that Haendel has been released from custody and thus does not

have to comply with this deadline any more. See Incumaa v. Ozmint, 507 F.3d 281, 286–87, 289

(4th Cir. 2009). The Fourth Circuit has long held that the “transfer of an inmate from a unit or

location where he is subject to the challenged policy, practice, or condition, to a different unit or

location where he is no longer subject” to the alleged harm “moots his claims for injunctive and

declaratory relief, even if his claim for money damages survives.” Id. at 286–87 (collecting

cases). Now that Haendel is “free of the policy . . . that provoked his [claim] in the first place,”

he has “no further need for,” or legal right to obtain, a federal court order declaring that the

appeal deadline “was unconstitutional as it applied (past tense) to him and enjoining its

enforcement” from this point forward. Id. at 287. To the extent Haendel asserts “VDOC’s 5-day

appeal timeframe” is facially invalid, see Am. Compl. 7 (citing Compl. Ex. 1, at 60), this

challenge fails because the Amended Complaint does not allege any facts suggesting the policy

“is unconstitutional in all of its applications” or lacks “a plainly legitimate sweep.” Wash. State

Grange v. Wash. State Republican Party, 552 U.S. 442, 449 (2008) (quotation marks omitted);

see, e.g., Klemic v. Dominion Transmission, Inc., 138 F. Supp. 3d 673, 698 (W.D. Va. 2015)



                                                  10
(granting motion to dismiss a facial challenge to a regulatory statute, on due process grounds,

because it could “hardly be said that [the statute was] unreasonable, arbitrary, or capricious, or

that the means selected [were] unrelated to the objective sought to be obtained”). Accordingly,

that claim will be dismissed.

                                          IV. Conclusion

        For the foregoing reasons, Defendants’ Rule 12(b)(6) motion to partially dismiss the

Amended Complaint, ECF No. 41, will be granted in part and denied in part. Defendants Hicks

and Soutter shall be dismissed from the action. All claims for declaratory or injunctive relief, as

well as Haendel’s claims for damages against Defendants Clarke and Robinson, shall also be

dismissed. Haendel’s claims for damages against Defendants Gilmore, Gourdine, Walker, Long,

Martin, Sacra, Feely, Butler, and Walters remain. A separate Order will enter.

                                                      ENTER: September 24, 2019



                                                      Joel C. Hoppe
                                                      U.S. Magistrate Judge




                                                 11
